Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of January 25,
2007, among CRDENTIA CORP., a Delaware corporation (the “Company”), and the
investors identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:


ARTICLE I.
DEFINITIONS


SECTION 1.1             DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE
IN THIS AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS INDICATED IN THIS SECTION 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article II.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission.

  


--------------------------------------------------------------------------------


“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company Counsel” means Morrison & Foerster LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles.

“Intellectual Property Rights” has the meaning set forth in Section 3.1(n).

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

“Investor Party” has the meaning set forth in Section 4.7.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) an adverse impairment to the Company’s ability to perform on a
timely basis its obligations under any Transaction Document.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means February 24, 2007.

“Per Share Purchase Price” equals $0.60.

2


--------------------------------------------------------------------------------


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit B hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Securities” means the Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided,

3


--------------------------------------------------------------------------------


that in the event that the Common Stock is not listed or quoted as set forth in
(i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

“Transaction Documents” means this Agreement and the Registration Rights
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.


ARTICLE II.
PURCHASE AND SALE


SECTION 2.1             CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
IN THIS AGREEMENT, AT EACH CLOSING THE COMPANY SHALL ISSUE AND SELL TO EACH
INVESTOR, AND EACH INVESTOR SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM THE
COMPANY, THE SHARES REPRESENTING SUCH INVESTOR’S INVESTMENT AMOUNT.


(A)           INITIAL CLOSING.  THE INITIAL PURCHASE AND SALE OF SHARES SHALL
TAKE PLACE AT THE OFFICES OF MORRISON & FOERSTER LLP, 12531 HIGH BLUFF DRIVE,
SUITE 100, SAN DIEGO, CALIFORNIA 92130 ON JANUARY __, 2007, OR AT SUCH OTHER
TIME AND PLACE AS THE COMPANY AND THE INVESTORS PURSUANT HERETO MUTUALLY AGREE
UPON ORALLY OR IN WRITING (WHICH TIME AND PLACE ARE DESIGNATED AS THE “INITIAL
CLOSING”).


(B)           SUBSEQUENT CLOSINGS.  THE COMPANY MAY SELL UP TO THE BALANCE OF
THE AUTHORIZED NUMBER OF SHARES NOT SOLD AS THE INITIAL CLOSING TO SUCH
PURCHASERS AS IT SHALL SELECT PROVIDED THAT ANY SUCH SALE SHALL BE CONSUMMATED
NOT LATER THAN THIRTY (30) DAYS AFTER THE INITIAL CLOSING. THE SUBSEQUENT
PURCHASES AND SALES OF THE SHARES SHALL TAKE PLACE AT THE OFFICES OF MORRISON &
FOERSTER LLP, 12531 HIGH BLUFF DRIVE, SUITE 100, SAN DIEGO, CALIFORNIA 92130, AT
SUCH TIME OR AT SUCH OTHER PLACE AS THE COMPANY AND THE INVESTORS ACQUIRING THE
SHARES MUTUALLY AGREE UPON ORALLY OR IN WRITING (WHICH SUCH TIME AND PLACE,
TOGETHER WITH THE INITIAL CLOSING, ARE EACH DESIGNATED AS A “CLOSING”)


SECTION 2.2             CLOSING DELIVERIES.  (A)  AT THE CLOSING, THE COMPANY
SHALL DELIVER OR CAUSE TO BE DELIVERED TO EACH INVESTOR THE FOLLOWING (THE
“COMPANY DELIVERABLES”):

(I)            A CERTIFICATE EVIDENCING A NUMBER OF SHARES EQUAL TO SUCH
INVESTOR’S INVESTMENT AMOUNT DIVIDED BY THE PER SHARE PURCHASE PRICE, REGISTERED
IN THE NAME OF SUCH INVESTOR;

(II)           A CERTIFICATE OF THE TRANSFER AGENT WITH RESPECT TO THE
OUTSTANDING COMMON STOCK NUMBER OF THE COMPANY AS OF THE MOST RECENT PRACTICABLE
DATE;

4


--------------------------------------------------------------------------------


(III)          AN OFFICER’S CERTIFICATE AND SECRETARY CERTIFICATE, IN AGREED
FORM, DULY EXECUTED BY SUCH OFFICERS OF THE COMPANY;

(IV)          THE REGISTRATION RIGHTS AGREEMENT, DULY EXECUTED BY THE COMPANY.


(B)           AT THE CLOSING, EACH INVESTOR SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE COMPANY THE FOLLOWING (THE “INVESTOR DELIVERABLES”):

(I)            ITS INVESTMENT AMOUNT, (A) IN UNITED STATES DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS, BY CHECK OR BY WIRE TRANSFER TO THE FOLLOWING
ACCOUNT DESIGNATED FOR SUCH PURPOSE:

Account Name: Crdentia Corp
Account Number: 1892275403,
Bank Name: Comerica Bank
ABA Routing Number: 121137522
Bank Address: 250 Lytton Avenue, 2nd Floor, Palo Alto, CA 94301

or (B) by the cancellation of indebtedness; and

(II)           THE REGISTRATION RIGHTS AGREEMENT, DULY EXECUTED BY SUCH
INVESTOR.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


SECTION 3.1             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE
COMPANY HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO EACH
INVESTOR:


(A)           SUBSIDIARIES.  THE COMPANY HAS NO DIRECT OR INDIRECT SUBSIDIARIES
OTHER THAN AS SPECIFIED IN THE SEC REPORTS. THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, ALL OF THE CAPITAL STOCK OF EACH SUBSIDIARY FREE AND CLEAR OF ANY
AND ALL LIENS, AND ALL THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF
EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY PAID, NON-ASSESSABLE AND FREE
OF PREEMPTIVE AND SIMILAR RIGHTS. NEITHER THE COMPANY NOR ANY SUBSIDIARY IS
PARTY TO ANY MATERIAL JOINT VENTURE, NOR HAS ANY OWNERSHIP INTEREST IN ANY
ENTITY THAT IS MATERIAL TO THE COMPANY OR AS DISCLOSED IN THE SEC REPORTS.


(B)           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND EACH SUBSIDIARY
ARE DULY INCORPORATED OR OTHERWISE ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS
OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH
THE REQUISITE POWER AND AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND
TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED. NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS IN VIOLATION OF ANY OF THE MATERIAL PROVISIONS OF ITS RESPECTIVE
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS. EXCEPT AS SET FORTH ON SCHEDULE 3.1(B), THE COMPANY AND EACH
SUBSIDIARY ARE DULY QUALIFIED TO CONDUCT ITS RESPECTIVE BUSINESSES AND ARE IN
GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES

5


--------------------------------------------------------------------------------


such qualification necessary, except where the failure to be so qualified or in
good standing, as the case may be, could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.


(C)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS THEREUNDER. THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE
PART OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY THE COMPANY IN
CONNECTION THEREWITH. EACH TRANSACTION DOCUMENT HAS BEEN (OR UPON DELIVERY WILL
HAVE BEEN) DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH
THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE
COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND REMEDIES OR BY
OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


(D)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND WILL NOT (I) CONFLICT WITH OR
VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR
ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS,
OR (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT
NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER
INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) TO WHICH THE
COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE
COMPANY OR ANY SUBSIDIARY IS BOUND, OR (III) RESULT IN A VIOLATION OF ANY LAW,
RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF
ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR A SUBSIDIARY IS
SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS), OR BY
WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED;
EXCEPT IN THE CASE OF EACH OF CLAUSES (II) AND (III), SUCH AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


(E)           FILINGS, CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED TO
OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL
OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION DOCUMENTS,
OTHER THAN (I) THE FILING WITH THE COMMISSION OF ONE OR MORE REGISTRATION
STATEMENTS IN ACCORDANCE WITH THE REQUIREMENTS OF THE REGISTRATION RIGHTS
AGREEMENT, (II) FILINGS REQUIRED BY STATE SECURITIES LAWS, (III) THE FILING OF A
NOTICE OF SALE OF SECURITIES ON FORM D WITH THE COMMISSION UNDER REGULATION D OF
THE SECURITIES ACT, (IV) THE FILINGS REQUIRED IN ACCORDANCE WITH SECTION 4.5,
(V) SUCH CONSENTS OR WAIVERS AS MAY BE REQUIRED UNDER REGISTRATION RIGHTS
AGREEMENTS ENTERED INTO IN CONNECTION WITH BUSINESS ACQUISITIONS

6


--------------------------------------------------------------------------------


effected prior to the date of this Agreement, and (vi) the filing of any
requisite notices with the Trading Market and (vii) those that have been made or
obtained prior to the date of this Agreement.


(F)            ISSUANCE OF THE SECURITIES.  THE SECURITIES HAVE BEEN DULY
AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE TRANSACTION
DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE
AND CLEAR OF ALL LIENS. THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED
CAPITAL STOCK THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT.


(G)           CAPITALIZATION.  THE NUMBER OF SHARES AND TYPE OF ALL AUTHORIZED,
ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY, AND ALL SHARES OF COMMON
STOCK RESERVED FOR ISSUANCE UNDER THE COMPANY’S VARIOUS OPTION AND INCENTIVE
PLANS AS OF SEPTEMBER 30, 2006, IS ACCURATELY SET FORTH IN THE SEC REPORTS.
EXCEPT AS SPECIFIED IN THE SEC REPORTS, NO SECURITIES OF THE COMPANY ARE
ENTITLED TO PREEMPTIVE OR SIMILAR RIGHTS. NO PERSON HAS ANY RIGHT OF FIRST
REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT TO
PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.
EXCEPT AS SPECIFIED IN THE SEC REPORTS, AND OTHER THAN STOCK OPTIONS GRANTED
PURSUANT TO THE COMPANY’S STOCK OPTION PLANS FOLLOWING SEPTEMBER 30, 2006, THERE
ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP RIGHTS TO SUBSCRIBE TO, CALLS OR
COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR
OBLIGATIONS CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT
TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF COMMON STOCK, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY
SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR
SECURITIES OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF COMMON STOCK.
THE ISSUE AND SALE OF THE SECURITIES WILL NOT, IMMEDIATELY OR WITH THE PASSAGE
OF TIME, OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR OTHER
SECURITIES TO ANY PERSON (OTHER THAN THE INVESTORS) AND WILL NOT RESULT IN A
RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION,
EXCHANGE OR RESET PRICE UNDER SUCH SECURITIES.


(H)           SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL
REPORTS, FORMS AND SCHEDULES REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR
THE TWELVE MONTHS PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE
COMPANY WAS REQUIRED BY LAW TO FILE SUCH REPORTS) (THE FOREGOING MATERIALS BEING
COLLECTIVELY REFERRED TO HEREIN AS THE “SEC REPORTS” AND, TOGETHER WITH THE
SCHEDULES TO THIS AGREEMENT (IF ANY), THE “DISCLOSURE MATERIALS”) ON A TIMELY
BASIS OR HAS TIMELY FILED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED
ANY SUCH SEC REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION. THE SEC
REPORTS, AS AMENDED, WHEN FILED, COMPLIED IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER, AND NONE OF THE SEC
REPORTS, AS AMENDED, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING. THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC REPORTS, AS AMENDED, COMPLY IN ALL MATERIAL RESPECTS
WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS OF THE
COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING. SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A
CONSISTENT BASIS DURING THE PERIODS

7


--------------------------------------------------------------------------------


involved, except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments.


(I)            MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL
STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY DISCLOSED IN
THE SEC REPORTS, (I) THERE HAS BEEN NO EVENT, OCCURRENCE OR DEVELOPMENT THAT HAS
HAD OR THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
(II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES (CONTINGENT OR OTHERWISE)
OTHER THAN (A) TRADE PAYABLES, ACCRUED EXPENSES AND OTHER LIABILITIES INCURRED
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND (B)
LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL STATEMENTS
PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS MADE WITH THE
COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD OF ACCOUNTING OR THE
IDENTITY OF ITS AUDITORS, (IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND
OR DISTRIBUTION OF CASH OR OTHER PROPERTY TO ITS STOCKHOLDERS OR PURCHASED,
REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL
STOCK (OTHER THAN IN CONNECTION WITH REPURCHASES OF UNVESTED STOCK ISSUED TO
EMPLOYEES OF THE COMPANY), AND (V) THE COMPANY HAS NOT ISSUED ANY EQUITY
SECURITIES TO ANY OFFICER, DIRECTOR OR AFFILIATE, EXCEPT PURSUANT TO EXISTING
COMPANY STOCK OPTION PLANS.


(J)            LITIGATION.  THERE IS NO ACTION WHICH (I) ADVERSELY AFFECTS OR
CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION
DOCUMENTS OR THE SECURITIES OR (II) EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC
REPORTS, COULD, IF THERE WERE AN UNFAVORABLE DECISION, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT. NEITHER THE COMPANY NOR ANY SUBSIDIARY, NOR ANY DIRECTOR OR OFFICER
THEREOF (IN HIS OR HER CAPACITY AS SUCH), IS OR HAS BEEN THE SUBJECT OF ANY
ACTION INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY UNDER FEDERAL OR STATE
SECURITIES LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY, EXCEPT AS SPECIFICALLY
DISCLOSED IN THE SEC REPORTS. THERE HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE
COMPANY, THERE IS NOT PENDING ANY INVESTIGATION BY THE COMMISSION INVOLVING THE
COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF THE COMPANY (IN HIS OR
HER CAPACITY AS SUCH). THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER
ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE
COMPANY OR ANY SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.


(K)           COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN
DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN
WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY
THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS
BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN
VIOLATION OF, OR IN RECEIPT OF NOTICE THAT IT IS IN VIOLATION OF, ANY ORDER OF
ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (III) IS OR HAS BEEN IN VIOLATION
OF, OR IN RECEIPT OF NOTICE THAT IT IS IN VIOLATION OF, ANY STATUTE, RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL
FOREIGN, FEDERAL, STATE AND LOCAL LAWS RELATING TO TAXES,

8


--------------------------------------------------------------------------------


environmental protection, occupational health and safety, product quality and
safety, employment and labor matters and, to its knowledge, privacy, except in
each case as could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. The Company is in compliance
with all effective requirements of the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations thereunder, that are applicable to it, except
where such noncompliance could not have or reasonably be expected to result in a
Material Adverse Effect.


(L)            REGULATORY PERMITS.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(L), THE
COMPANY AND THE SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND
PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY
AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE
SEC REPORTS, EXCEPT WHERE THE FAILURE TO POSSESS SUCH PERMITS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED
ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH
PERMITS.


(M)          TITLE TO ASSETS.  THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND
MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM THAT IS
MATERIAL TO THEIR RESPECTIVE BUSINESSES AND GOOD AND MARKETABLE TITLE IN ALL
PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THEIR RESPECTIVE BUSINESSES,
IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS AS DO NOT MATERIALLY
AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE
SUBSIDIARIES. ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY
AND THE SUBSIDIARIES ARE HELD BY THEM UNDER LEASES VALID, SUBSISTING AND
ENFORCEABLE AGAINST THE COMPANY AND THE SUBSIDIARIES, AND THE COMPANY AND THE
SUBSIDIARIES ARE IN COMPLIANCE WITH SUCH LEASES, EXCEPT AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


(N)           PATENTS AND TRADEMARKS.  THE COMPANY AND THE SUBSIDIARIES HAVE, OR
HAVE RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK
APPLICATIONS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND OTHER SIMILAR
RIGHTS THAT ARE NECESSARY OR MATERIAL FOR USE IN CONNECTION WITH THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND WHICH THE FAILURE TO
SO HAVE COULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE “INTELLECTUAL PROPERTY
RIGHTS”). NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED A WRITTEN NOTICE
THAT THE INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR ANY SUBSIDIARY
VIOLATES OR INFRINGES UPON THE RIGHTS OF ANY PERSON AND THE COMPANY HAS NO
KNOWLEDGE OF ANY SUCH VIOLATION OR INFRINGEMENT. EXCEPT AS SET FORTH IN THE SEC
REPORTS, TO THE KNOWLEDGE OF THE COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS
ARE ENFORCEABLE.


(O)           INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY FOR ENTERPRISES OF SIMILAR SIZE
AND STAGE OF DEVELOPMENT IN THE BUSINESSES IN WHICH THE COMPANY AND THE
SUBSIDIARIES ARE ENGAGED. THE COMPANY HAS NO REASON TO BELIEVE THAT IT WILL NOT
BE ABLE TO RENEW ITS AND THE SUBSIDIARIES’ EXISTING INSURANCE COVERAGE AS AND
WHEN

9


--------------------------------------------------------------------------------


such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business on terms consistent with market for the
Company’s and such Subsidiaries’ respective lines of business.


(P)           TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH
IN THE SEC REPORTS, NONE OF THE OFFICERS OR DIRECTORS OF THE COMPANY AND, TO THE
KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A
PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY REQUIRED TO BE
DISCLOSED IN THE SEC REPORTS (OTHER THAN FOR SERVICES AS EMPLOYEES, OFFICERS AND
DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR
THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER,
DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY ENTITY IN
WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR
IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


(Q)           INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND THE SUBSIDIARIES
MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH
GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED
ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV)
THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES. THE COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS
DEFINED IN EXCHANGE ACT RULES 13A-15(E) AND 15D-15(E)) FOR THE COMPANY AND
DESIGNED SUCH DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE THAT MATERIAL
INFORMATION RELATING TO THE COMPANY, INCLUDING ITS SUBSIDIARIES, IS MADE KNOWN
TO THE CERTIFYING OFFICERS BY OTHERS WITHIN THOSE ENTITIES. THE COMPANY’S
CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF THE COMPANY’S CONTROLS
AND PROCEDURES IN ACCORDANCE WITH ITEM 307 OF REGULATION S-B UNDER THE EXCHANGE
ACT FOR THE COMPANY’S FISCAL QUARTER ENDED SEPTEMBER 30, 2006 (SUCH DATE, THE
“EVALUATION DATE”). THE COMPANY PRESENTED IN ITS MOST RECENTLY FILED FORM 10-QSB
THE CONCLUSIONS OF THE CERTIFYING OFFICERS ABOUT THE EFFECTIVENESS OF THE
DISCLOSURE CONTROLS AND PROCEDURES BASED ON THEIR EVALUATIONS AS OF THE
EVALUATION DATE. SINCE THE EVALUATION DATE, THERE HAVE BEEN NO SIGNIFICANT
CHANGES IN THE COMPANY’S INTERNAL CONTROLS (AS SUCH TERM IS DEFINED IN ITEM
308(C) OF REGULATION S-B UNDER THE EXCHANGE ACT) OR, TO THE COMPANY’S KNOWLEDGE,
IN OTHER FACTORS THAT COULD SIGNIFICANTLY AFFECT THE COMPANY’S INTERNAL CONTROLS
WHICH WAS REQUIRED TO BE DISCLOSED IN THE SEC REPORTS AND WAS NOT SO DISCLOSED.


(R)            CERTAIN FEES.  NO AGENT OR BROKER WILL RECEIVE BROKERAGE OR
FINDER FEES OR COMMISSIONS PAYABLE BY THE COMPANY WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE INVESTORS SHALL HAVE NO
OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS (OTHER THAN
SUCH FEES OR COMMISSIONS OWED BY AN INVESTOR PURSUANT TO WRITTEN AGREEMENTS
EXECUTED BY SUCH INVESTOR WHICH FEES OR COMMISSIONS SHALL BE THE SOLE
RESPONSIBILITY OF SUCH INVESTOR) MADE BY OR ON BEHALF OF OTHER PERSONS FOR FEES
OF A TYPE CONTEMPLATED IN THIS SECTION THAT MAY BE DUE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

10


--------------------------------------------------------------------------------



(S)           CERTAIN REGISTRATION MATTERS. ASSUMING THE ACCURACY OF THE
INVESTORS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2(B)-(E), NO
REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE
SHARES BY THE COMPANY TO THE INVESTORS UNDER THE TRANSACTION DOCUMENTS.


(T)            LISTING AND MAINTENANCE REQUIREMENTS.  EXCEPT AS SPECIFIED IN THE
SEC REPORTS, THE COMPANY HAS NOT, IN THE TWO YEARS PRECEDING THE DATE HEREOF,
RECEIVED NOTICE FROM ANY TRADING MARKET TO THE EFFECT THAT THE COMPANY IS NOT IN
COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS THEREOF.  THE COMPANY
IS, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT IN THE FORESEEABLE FUTURE
CONTINUE TO BE, IN COMPLIANCE WITH THE LISTING AND MAINTENANCE REQUIREMENTS FOR
CONTINUED LISTING OF THE COMMON STOCK ON THE TRADING MARKET ON WHICH THE COMMON
STOCK IS CURRENTLY LISTED OR QUOTED.  THE ISSUANCE AND SALE OF THE SECURITIES
UNDER THE TRANSACTION DOCUMENTS DOES NOT CONTRAVENE THE RULES AND REGULATIONS OF
THE TRADING MARKET ON WHICH THE COMMON STOCK IS CURRENTLY LISTED OR QUOTED, AND
NO APPROVAL OF THE SHAREHOLDERS OF THE COMPANY THEREUNDER IS REQUIRED FOR THE
COMPANY TO ISSUE AND DELIVER TO THE INVESTORS THE SECURITIES CONTEMPLATED BY
TRANSACTION DOCUMENTS.


(U)           INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IS NOT AN AFFILIATE
OF, AND IMMEDIATELY FOLLOWING THE CLOSING WILL NOT HAVE BECOME, AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(V)           APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY HAS TAKEN ALL
NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE
ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER
A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S
CERTIFICATE OF INCORPORATION (OR SIMILAR CHARTER DOCUMENTS) OR THE LAWS OF ITS
STATE OF INCORPORATION THAT IS OR COULD BECOME APPLICABLE TO THE INVESTORS AS A
RESULT OF THE INVESTORS AND THE COMPANY FULFILLING THEIR OBLIGATIONS OR
EXERCISING THEIR RIGHTS UNDER THE TRANSACTION DOCUMENTS, INCLUDING WITHOUT
LIMITATION THE COMPANY’S ISSUANCE OF THE SECURITIES AND THE INVESTORS’ OWNERSHIP
OF THE SECURITIES.


(W)          NO ADDITIONAL AGREEMENTS.  THE COMPANY DOES NOT HAVE ANY AGREEMENT
OR UNDERSTANDING WITH ANY INVESTOR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS OTHER THAN AS SPECIFIED IN THE TRANSACTION
DOCUMENTS.


(X)            DISCLOSURE.  THE COMPANY CONFIRMS THAT NEITHER IT NOR ANY PERSON
ACTING ON ITS BEHALF HAS PROVIDED ANY INVESTOR OR ITS RESPECTIVE AGENTS OR
COUNSEL WITH ANY INFORMATION THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL,
NON-PUBLIC INFORMATION EXCEPT INSOFAR AS THE EXISTENCE AND TERMS OF THE PROPOSED
TRANSACTIONS HEREUNDER MAY CONSTITUTE SUCH INFORMATION. THE COMPANY UNDERSTANDS
AND CONFIRMS THAT THE INVESTORS WILL RELY ON THE FOREGOING REPRESENTATIONS AND
COVENANTS IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.  ALL
DISCLOSURE PROVIDED TO THE INVESTORS REGARDING THE COMPANY, ITS BUSINESS AND THE
TRANSACTIONS CONTEMPLATED HEREBY, FURNISHED BY OR ON BEHALF OF THE COMPANY
(INCLUDING THE COMPANY’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT) ARE TRUE AND CORRECT AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE

11


--------------------------------------------------------------------------------


statements made therein, in light of the circumstances under which they were
made, not misleading.


(Y)           INSOLVENCY.  THE COMPANY IS NOT AS OF THE DATE HEREOF, AND AFTER
GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY TO OCCUR AT THE CLOSING
WILL NOT, BE INSOLVENT.  FOR PURPOSES OF THIS AGREEMENT, “INSOLVENT” SHALL MEAN,
WITH RESPECT TO ANY PERSON, THAT (I) SUCH PERSON IS UNABLE TO PAY ITS DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED OR (II) SUCH PERSON INTENDS TO INCUR OR
BELIEVES THAT IT WILL INCUR DEBTS THAT WOULD BE BEYOND ITS ABILITY TO PAY AS
SUCH DEBTS MATURE.


(Z)            TRANSFER TAXES.  ON THE CLOSING DATE, ALL STOCK TRANSFER OR OTHER
TAXES (OTHER THAN INCOME OR SIMILAR TAXES) WHICH ARE REQUIRED TO BE PAID IN
CONNECTION WITH THE SALE AND TRANSFER OF THE SECURITIES TO BE SOLD TO EACH
INVESTOR HEREUNDER WILL BE, OR WILL HAVE BEEN, FULLY PAID OR PROVIDED FOR BY THE
COMPANY, AND ALL LAWS IMPOSING SUCH TAXES WILL BE OR WILL HAVE BEEN COMPLIED
WITH BY THE COMPANY, EXCEPT WHERE SUCH NONCOMPLIANCE COULD NOT HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(AA)         TAX STATUS.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(AA), THE COMPANY
AND EACH OF ITS SUBSIDIARIES (I) HAS MADE OR FILED ALL FOREIGN, FEDERAL AND
STATE INCOME AND ALL OTHER TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY
JURISDICTION TO WHICH IT IS SUBJECT, (II) HAS PAID ALL TAXES AND OTHER
GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR
DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE
BEING CONTESTED IN GOOD FAITH AND (III) HAS SET ASIDE ON ITS BOOKS PROVISION
REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE
PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY, EXCEPT WHERE THE
FAILURE TO DO SO COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  THERE ARE NO UNPAID TAXES IN ANY MATERIAL AMOUNT
CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS
OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH CLAIM.


(BB)         UNDISCLOSED LIABILITIES.  NO EVENT, LIABILITY, DEVELOPMENT OR
CIRCUMSTANCE HAS OCCURRED OR EXISTS WITH RESPECT TO THE COMPANY OR ITS
RESPECTIVE BUSINESS, PROPERTIES, PROSPECTS, OPERATIONS OR FINANCIAL CONDITION,
THAT WOULD BE REQUIRED TO BE DISCLOSED BY THE COMPANY UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED
THEREUNDER RELATING TO AN ISSUANCE AND SALE BY THE COMPANY OF ITS SECURITIES AND
WHICH HAS NOT BEEN REPORTED IN ACCORDANCE WITH SUCH RULES AND REGULATIONS OF THE
COMMISSION.


(CC)         EMPLOYEE RELATIONS.  NEITHER COMPANY NOR ANY OF ITS SUBSIDIARIES IS
A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR EMPLOYS ANY MEMBER OF A
UNION.  THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONS WITH THEIR
EMPLOYEES ARE GOOD.  NO EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES (AS DEFINED IN RULE 501(F) OF THE SECURITIES ACT) HAS NOTIFIED THE
COMPANY OR ANY SUCH SUBSIDIARY THAT SUCH OFFICER INTENDS TO LEAVE THE COMPANY OR
ANY SUCH SUBSIDIARY OR OTHERWISE TERMINATE SUCH OFFICER’S EMPLOYMENT WITH THE
COMPANY OR ANY SUCH SUBSIDIARY.  NO EXECUTIVE OFFICER OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, TO THE KNOWLEDGE OF THE COMPANY OR ANY SUCH SUBSIDIARY, IS
NOW, OR EXPECTS TO BE, IN VIOLATION OF ANY

12


--------------------------------------------------------------------------------


material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract, agreement or any restrictive covenant, and the continued employment of
each such executive officer does not subject the Company or any such Subsidiary
to any liability with respect to any of the foregoing matters.  The Company and
its Subsidiaries are in compliance with all federal, state and local laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.  There are no complaints or
charges against the Company or its Subsidiaries pending or, to the knowledge of
the Company and its Subsidiaries, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by the Company
or its Subsidiaries of any individual, that would be reasonably likely to result
in a Material Adverse Effect.


(DD)         SUBSIDIARY RIGHTS.  THE COMPANY OR ONE OF ITS SUBSIDIARIES HAS THE
UNRESTRICTED RIGHT TO VOTE, AND (SUBJECT TO LIMITATIONS IMPOSED BY APPLICABLE
LAW) TO RECEIVE DIVIDENDS AND DISTRIBUTIONS ON, ALL CAPITAL SECURITIES OF ITS
SUBSIDIARIES AS OWNED BY THE COMPANY OR SUCH SUBSIDIARY.


(EE)         OFF BALANCE SHEET ARRANGEMENTS.  THERE IS NO TRANSACTION,
ARRANGEMENT, OR OTHER RELATIONSHIP BETWEEN THE COMPANY AND AN UNCONSOLIDATED OR
OTHER OFF BALANCE SHEET ENTITY THAT IS REQUIRED TO BE DISCLOSED BY THE COMPANY
IN ITS SEC REPORTS AND IS NOT SO DISCLOSED OR THAT OTHERWISE WOULD BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


3.2           REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.  EACH INVESTOR
HEREBY, FOR ITSELF AND FOR NO OTHER INVESTOR, REPRESENTS AND WARRANTS TO THE
COMPANY AS FOLLOWS:


(A)           ORGANIZATION; AUTHORITY.  SUCH INVESTOR IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP
POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE APPLICABLE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT
ITS OBLIGATIONS THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
INVESTOR OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR, IF SUCH INVESTOR IS NOT A CORPORATION,
SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER APPLICABLE LIKE ACTION, ON
THE PART OF SUCH INVESTOR.  EACH OF THIS AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT HAS BEEN DULY EXECUTED BY SUCH INVESTOR, AND WHEN DELIVERED BY SUCH
INVESTOR IN ACCORDANCE WITH TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY
BINDING OBLIGATION OF SUCH INVESTOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS
RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND
REMEDIES OR BY OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


(B)           INVESTMENT INTENT.  SUCH INVESTOR IS ACQUIRING THE SECURITIES AS
PRINCIPAL FOR ITS OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW
TO OR FOR DISTRIBUTING OR

13


--------------------------------------------------------------------------------


reselling such Securities or any part thereof, without prejudice, however, to
such Investor’s right at all times to sell or otherwise dispose of all or any
part of such Securities in compliance with applicable federal and state
securities laws.  Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time.  Such Investor is acquiring the
Securities hereunder in the ordinary course of its business. Such Investor does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Securities.


(C)           INVESTOR STATUS.  AT THE TIME SUCH INVESTOR WAS OFFERED THE
SECURITIES, IT WAS, AND AT THE DATE HEREOF IT IS, AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.  SUCH INVESTOR IS NOT A
REGISTERED BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.


(D)           GENERAL SOLICITATION.  SUCH INVESTOR IS NOT PURCHASING THE
SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER
COMMUNICATION REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR
SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR
OR ANY OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


(E)           ACCESS TO INFORMATION.  SUCH INVESTOR ACKNOWLEDGES THAT IT HAS
REVIEWED THE DISCLOSURE MATERIALS AND HAS BEEN AFFORDED (I) THE OPPORTUNITY TO
ASK SUCH QUESTIONS AS IT HAS DEEMED NECESSARY OF, AND TO RECEIVE ANSWERS FROM,
REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND CONDITIONS OF THE
OFFERING OF THE SHARES AND THE MERITS AND RISKS OF INVESTING IN THE SECURITIES;
(II) ACCESS TO INFORMATION ABOUT THE COMPANY AND THE SUBSIDIARIES AND THEIR
RESPECTIVE FINANCIAL CONDITION, RESULTS OF OPERATIONS, BUSINESS, PROPERTIES,
MANAGEMENT AND PROSPECTS SUFFICIENT TO ENABLE IT TO EVALUATE ITS INVESTMENT; AND
(III) THE OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION THAT THE COMPANY
POSSESSES OR CAN ACQUIRE WITHOUT UNREASONABLE EFFORT OR EXPENSE THAT IS
NECESSARY TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO THE
INVESTMENT.  NEITHER SUCH INQUIRIES NOR ANY OTHER INVESTIGATION CONDUCTED BY OR
ON BEHALF OF SUCH INVESTOR OR ITS REPRESENTATIVES OR COUNSEL SHALL MODIFY, AMEND
OR AFFECT SUCH INVESTOR’S RIGHT TO RELY ON THE TRUTH, ACCURACY AND COMPLETENESS
OF THE DISCLOSURE MATERIALS AND THE COMPANY’S REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE TRANSACTION DOCUMENTS.


(F)            CERTAIN TRADING ACTIVITIES.  SUCH INVESTOR HAS NOT DIRECTLY OR
INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY
UNDERSTANDING WITH SUCH INVESTOR, ENGAGED IN ANY TRANSACTIONS IN THE SECURITIES
OF THE COMPANY (INCLUDING, WITHOUT LIMITATIONS, ANY SHORT SALES INVOLVING THE
COMPANY’S SECURITIES) SINCE THE TIME THAT SUCH INVESTOR WAS FIRST CONTACTED BY
THE COMPANY REGARDING THE INVESTMENT IN THE COMPANY CONTEMPLATED BY THIS
AGREEMENT.  SUCH INVESTOR COVENANTS THAT NEITHER IT NOR ANY PERSON ACTING ON ITS
BEHALF OR PURSUANT TO ANY UNDERSTANDING WITH IT WILL ENGAGE IN ANY TRANSACTIONS
IN THE SECURITIES OF THE COMPANY (INCLUDING SHORT SALES) PRIOR TO THE TIME THAT
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY DISCLOSED BY THE
COMPANY.  SUCH INVESTOR HAS MAINTAINED, AND COVENANTS THAT UNTIL SUCH TIME AS
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY DISCLOSED BY THE
COMPANY SUCH INVESTOR WILL MAINTAIN, THE CONFIDENTIALITY OF ANY DISCLOSURES MADE
TO IT IN CONNECTION WITH THIS TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF
THIS TRANSACTION).  SUCH INVESTOR UNDERSTANDS AND ACKNOWLEDGES, THAT THE
COMMISSION CURRENTLY TAKES

14


--------------------------------------------------------------------------------


the position that coverage of Short Sales “against the box” prior to the
Effective Date of the Registration Statement is a violation of Section 5 of the
Securities Act, as set forth in Item 65, Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance.


(G)           INDEPENDENT INVESTMENT DECISION.  SUCH INVESTOR HAS INDEPENDENTLY
EVALUATED THE MERITS OF ITS DECISION TO PURCHASE SECURITIES PURSUANT TO THE
TRANSACTION DOCUMENTS, AND SUCH INVESTOR CONFIRMS THAT IT HAS NOT RELIED ON THE
ADVICE OF ANY OTHER INVESTOR’S BUSINESS AND/OR LEGAL COUNSEL IN MAKING SUCH
DECISION.  SUCH INVESTOR HAS NOT RELIED ON THE BUSINESS OR LEGAL ADVICE OF THE
COMPANY OR ANY OF ITS AGENTS, COUNSEL OR AFFILIATES IN MAKING ITS INVESTMENT
DECISION HEREUNDER, AND CONFIRMS THAT NONE OF SUCH PERSONS HAS MADE ANY
REPRESENTATIONS OR WARRANTIES TO SUCH INVESTOR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


(H)           [RESERVED]


THE COMPANY ACKNOWLEDGES AND AGREES THAT NO INVESTOR HAS MADE OR MAKES ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS SECTION 3.2.


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


SECTION 4.1             (A)           SECURITIES MAY ONLY BE DISPOSED OF IN
COMPLIANCE WITH STATE AND FEDERAL SECURITIES LAWS.  IN CONNECTION WITH ANY
TRANSFER OF THE SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT, TO THE COMPANY, TO AN AFFILIATE OF AN INVESTOR OR IN CONNECTION WITH
A PLEDGE AS CONTEMPLATED IN SECTION 4.1(B), THE COMPANY MAY REQUIRE THE
TRANSFEROR THEREOF TO PROVIDE TO THE COMPANY AN OPINION OF COUNSEL SELECTED BY
THE TRANSFEROR, THE FORM AND SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER DOES NOT REQUIRE
REGISTRATION OF SUCH TRANSFERRED SECURITIES UNDER THE SECURITIES ACT.


(B)           CERTIFICATES EVIDENCING THE SECURITIES WILL CONTAIN THE FOLLOWING
LEGEND, UNTIL SUCH TIME AS THEY ARE NOT REQUIRED UNDER SECTION 4.1(C):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A

15


--------------------------------------------------------------------------------


LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.


THE COMPANY ACKNOWLEDGES AND AGREES THAT AN INVESTOR MAY FROM TIME TO TIME
PLEDGE, AND/OR GRANT A SECURITY INTEREST IN SOME OR ALL OF THE SECURITIES
PURSUANT TO A BONA FIDE MARGIN AGREEMENT IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT AND, IF REQUIRED UNDER THE TERMS OF SUCH AGREEMENT OR ACCOUNT, SUCH
INVESTOR MAY TRANSFER PLEDGED OR SECURED SECURITIES TO THE PLEDGEES OR SECURED
PARTIES.  SUCH A PLEDGE OR TRANSFER WOULD NOT BE SUBJECT TO APPROVAL OR CONSENT
OF THE COMPANY AND NO LEGAL OPINION OF LEGAL COUNSEL TO THE PLEDGEE, SECURED
PARTY OR PLEDGOR SHALL BE REQUIRED IN CONNECTION WITH THE PLEDGE, BUT SUCH LEGAL
OPINION MAY BE REQUIRED IN CONNECTION WITH A SUBSEQUENT TRANSFER FOLLOWING
DEFAULT BY THE INVESTOR TRANSFEREE OF THE PLEDGE.  NO NOTICE SHALL BE REQUIRED
OF SUCH PLEDGE.  AT THE APPROPRIATE INVESTOR’S EXPENSE, THE COMPANY WILL EXECUTE
AND DELIVER SUCH REASONABLE DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF
SECURITIES MAY REASONABLY REQUEST IN CONNECTION WITH A PLEDGE OR TRANSFER OF THE
SECURITIES INCLUDING THE PREPARATION AND FILING OF ANY REQUIRED PROSPECTUS
SUPPLEMENT UNDER RULE 424(B)(3) OF THE SECURITIES ACT OR OTHER APPLICABLE
PROVISION OF THE SECURITIES ACT TO APPROPRIATELY AMEND THE LIST OF SELLING
STOCKHOLDERS THEREUNDER.


(C)           CERTIFICATES EVIDENCING THE SHARES SHALL NOT CONTAIN ANY LEGEND
(INCLUDING THE LEGEND SET FORTH IN SECTION 4.1(B)): (I) FOLLOWING A SALE OR
TRANSFER OF SUCH SHARES PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
(INCLUDING THE REGISTRATION STATEMENT), OR (II) FOLLOWING A SALE OR TRANSFER OF
SUCH SHARES PURSUANT TO RULE 144 (ASSUMING THE TRANSFEROR IS NOT AN AFFILIATE OF
THE COMPANY), OR (III) WHILE SUCH SHARES ARE ELIGIBLE FOR SALE UNDER RULE
144(K), OR (IV) IF SUCH LEGEND IS NOT REQUIRED UNDER APPLICABLE REQUIREMENTS OF
THE SECURITIES ACT (INCLUDING JUDICIAL INTERPRETATIONS AND PRONOUNCEMENTS ISSUED
BY THE STAFF OF THE COMMISSION).  UPON THE EARLIER OF (I) THE EFFECTIVE DATE OR
(II) RULE 144(K) BECOMING AVAILABLE FOR THE RESALE OF REGISTRABLE SECURITIES,
COMPANY SHALL (A) DELIVER TO THE TRANSFER AGENT FOR THE COMMON STOCK (THE
“TRANSFER AGENT”) IRREVOCABLE INSTRUCTIONS THAT THE TRANSFER AGENT SHALL REISSUE
A CERTIFICATE REPRESENTING SHARES OF COMMON STOCK WITHOUT LEGENDS UPON RECEIPT
BY SUCH TRANSFER AGENT OF THE LEGENDED CERTIFICATES FOR SUCH SHARES, TOGETHER
WITH EITHER (1) A CUSTOMARY REPRESENTATION BY THE INVESTOR THAT RULE 144(K)
APPLIES TO THE SHARES OF COMMON STOCK REPRESENTED THEREBY OR (2) A STATEMENT BY
THE INVESTOR THAT SUCH INVESTOR HAS SOLD THE SHARES OF COMMON STOCK REPRESENTED
THEREBY IN ACCORDANCE WITH THE PLAN OF DISTRIBUTION CONTAINED IN THE
REGISTRATION STATEMENT, AND (B) CAUSE ITS COUNSEL TO DELIVER TO THE TRANSFER
AGENT ONE OR MORE BLANKET OPINIONS TO THE EFFECT THAT THE REMOVAL OF SUCH
LEGENDS IN SUCH CIRCUMSTANCES MAY BE EFFECTED UNDER THE SECURITIES ACT.  FROM
AND AFTER THE EARLIER OF SUCH DATES, UPON AN INVESTOR’S WRITTEN REQUEST, THE
COMPANY SHALL PROMPTLY CAUSE CERTIFICATES EVIDENCING THE INVESTOR’S SHARES TO BE
REPLACED WITH CERTIFICATES WHICH DO NOT BEAR SUCH RESTRICTIVE LEGENDS.  WHEN THE
COMPANY IS REQUIRED TO CAUSE UNLEGENDED CERTIFICATES TO REPLACE PREVIOUSLY
ISSUED LEGENDED CERTIFICATES UNDER THIS SECTION, IF UNLEGENDED CERTIFICATES ARE
NOT DELIVERED TO AN INVESTOR WITHIN THREE (3) TRADING DAYS OF SUBMISSION BY THAT
INVESTOR OF LEGENDED CERTIFICATE(S) TO THE TRANSFER AGENT AS PROVIDED ABOVE (THE
“DELIVERY DATE”), AND IF AFTER SUCH DELIVERY DATE AND PRIOR TO THE RECEIPT OF
SUCH UNLEGENDED CERTIFICATES,

16


--------------------------------------------------------------------------------


the Investor or the Investor’s broker purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of the Shares which the Investor anticipated receiving upon such
request (a “Buy In”), then the Company shall (1) pay in cash to the Investor the
amount by which (x) the Investor’s total purchase price (including reasonable
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (A) the number of Shares that the
Company was required to deliver to the Investor on the Delivery Date by (B) the
closing bid price of the Common Stock on the Delivery Date and (2) deliver to
such Investor the number of shares of Common Stock that would have been issued
had the Company timely complied with its delivery obligations hereunder.  The
Investor shall provide the Company written notice indicating the amounts payable
to the Investor in respect of the Buy In.


SECTION 4.2             FURNISHING OF INFORMATION.  AS LONG AS ANY INVESTOR OWNS
THE SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN
RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS
REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO THE
EXCHANGE ACT.  AS LONG AS ANY INVESTOR OWNS SECURITIES, IF THE COMPANY IS NOT
REQUIRED TO FILE REPORTS PURSUANT TO SUCH LAWS, IT WILL PREPARE AND FURNISH TO
THE INVESTORS AND MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH
INFORMATION AS IS REQUIRED FOR THE INVESTORS TO SELL THE SHARES UNDER RULE 144.
THE COMPANY FURTHER COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY
HOLDER OF SECURITIES MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM
TIME TO TIME TO ENABLE SUCH PERSON TO SELL THE SHARES WITHOUT REGISTRATION UNDER
THE SECURITIES ACT WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144.


SECTION 4.3             INTEGRATION.  THE COMPANY SHALL NOT, AND SHALL USE ITS
BEST EFFORTS TO ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL, SELL, OFFER FOR
SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY
(AS DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH
THE OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES TO THE
INVESTORS, OR THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES
FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY TRADING MARKET IN A MANNER THAT
WOULD REQUIRE STOCKHOLDER APPROVAL OF THE SALE OF THE SECURITIES TO THE
INVESTORS.


SECTION 4.4             SECURITIES LAWS DISCLOSURE; PUBLICITY.  BY 9:00 A.M.
(NEW YORK TIME) ON THE TRADING DAY FOLLOWING THE EXECUTION OF THIS AGREEMENT,
AND BY 9:00 A.M. (NEW YORK TIME) ON THE TRADING DAY FOLLOWING THE CLOSING DATE,
THE COMPANY SHALL ISSUE PRESS RELEASES DISCLOSING THE TRANSACTIONS CONTEMPLATED
HEREBY AND THE CLOSING.  ON THE TRADING DAY FOLLOWING THE EXECUTION OF THIS
AGREEMENT THE COMPANY WILL FILE A CURRENT REPORT ON FORM 8-K DISCLOSING THE
MATERIAL TERMS OF THE TRANSACTION DOCUMENTS (AND ATTACH AS EXHIBITS THERETO THE
TRANSACTION DOCUMENTS), AND ON THE TRADING DAY FOLLOWING THE CLOSING DATE THE
COMPANY WILL FILE AN ADDITIONAL CURRENT REPORT ON FORM 8-K TO DISCLOSE THE
CLOSING.  IN ADDITION, THE COMPANY WILL MAKE SUCH OTHER FILINGS AND NOTICES IN
THE MANNER AND TIME REQUIRED BY THE COMMISSION AND THE TRADING MARKET ON WHICH
THE COMMON STOCK IS LISTED.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL
NOT PUBLICLY DISCLOSE THE NAME OF ANY INVESTOR, OR INCLUDE THE NAME OF ANY
INVESTOR IN ANY FILING WITH THE COMMISSION (OTHER THAN THE REGISTRATION
STATEMENT AND ANY EXHIBITS TO FILINGS MADE IN RESPECT OF THIS TRANSACTION IN
ACCORDANCE WITH PERIODIC FILING

17


--------------------------------------------------------------------------------


requirements under the Exchange Act) or any regulatory agency or Trading Market,
without the prior written consent of such Investor, except to the extent such
disclosure is required by law or Trading Market regulations.


SECTION 4.5             [RESERVED]


SECTION 4.6             INDEMNIFICATION OF INVESTORS.  IN ADDITION TO THE
INDEMNITY PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY WILL
INDEMNIFY AND HOLD THE INVESTORS AND THEIR DIRECTORS, OFFICERS, SHAREHOLDERS,
PARTNERS, EMPLOYEES, AFFILIATES AND AGENTS (EACH, AN “INVESTOR PARTY”) HARMLESS
FROM ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES,
DAMAGES, COSTS AND EXPENSES, INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN
SETTLEMENTS, COURT COSTS AND REASONABLE ATTORNEYS’ FEES AND COSTS OF
INVESTIGATION (COLLECTIVELY, “LOSSES”) THAT ANY SUCH INVESTOR PARTY MAY SUFFER
OR INCUR AS A RESULT OF OR RELATING TO ANY MISREPRESENTATION, BREACH OR
INACCURACY OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT MADE BY THE
COMPANY IN ANY TRANSACTION DOCUMENT.  IN ADDITION TO THE INDEMNITY CONTAINED
HEREIN, THE COMPANY WILL REIMBURSE EACH INVESTOR PARTY FOR ITS REASONABLE LEGAL
AND OTHER EXPENSES (INCLUDING THE COST OF ANY INVESTIGATION, PREPARATION AND
TRAVEL IN CONNECTION THEREWITH) INCURRED IN CONNECTION THEREWITH, AS SUCH
EXPENSES ARE INCURRED.


SECTION 4.7             NON-PUBLIC INFORMATION.  THE COMPANY COVENANTS AND
AGREES THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF WILL PROVIDE
ANY INVESTOR OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE COMPANY
BELIEVES CONSTITUTES MATERIAL NON-PUBLIC INFORMATION, UNLESS PRIOR THERETO SUCH
INVESTOR SHALL HAVE EXECUTED A WRITTEN AGREEMENT REGARDING THE CONFIDENTIALITY
AND USE OF SUCH INFORMATION.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT EACH
INVESTOR SHALL BE RELYING ON THE FOREGOING COVENANT AND AGREEMENT IN EFFECTING
TRANSACTIONS IN SECURITIES OF THE COMPANY.


SECTION 4.8             LISTING OF SECURITIES.  THE COMPANY AGREES, (I) IF THE
COMPANY APPLIES TO HAVE THE COMMON STOCK TRADED ON ANY OTHER TRADING MARKET, IT
WILL INCLUDE IN SUCH APPLICATION THE SHARES, AND WILL TAKE SUCH OTHER ACTION AS
IS NECESSARY OR DESIRABLE TO CAUSE THE SHARES TO BE LISTED ON SUCH OTHER TRADING
MARKET AS PROMPTLY AS POSSIBLE, AND (II) IT WILL TAKE ALL ACTION REASONABLY
NECESSARY TO CONTINUE THE LISTING AND TRADING OF ITS COMMON STOCK ON A TRADING
MARKET AND WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE COMPANY’S REPORTING,
FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF THE TRADING MARKET.


SECTION 4.9             USE OF PROCEEDS.  THE COMPANY WILL USE THE NET PROCEEDS
FROM THE SALE OF THE SECURITIES HEREUNDER FOR GENERAL CORPORATE PURPOSES, WHICH
MAY INCLUDE WORKING CAPITAL AND REDUCTION OF CONTRACTUAL OBLIGATIONS.


ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING


SECTION 5.1             CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE INVESTORS
TO PURCHASE SECURITIES.  THE OBLIGATION OF EACH INVESTOR TO ACQUIRE SECURITIES
AT THE CLOSING IS SUBJECT TO THE SATISFACTION OR WAIVER BY SUCH INVESTOR, AT OR
BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS:

18


--------------------------------------------------------------------------------



(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING AS THOUGH MADE
ON AND AS OF SUCH DATE, EXCEPT THAT REPRESENTATIONS AND WARRANTIES THAT ARE
QUALIFIED BY MATERIALITY SHALL BE TRUE AND CORRECT AS OF THE DATE WHEN MADE AND
AS OF THE CLOSING AS THOUGH MADE ON AND AS OF SUCH DATE;


(B)           PERFORMANCE.  THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY IT AT OR PRIOR TO THE CLOSING;


(C)           NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT
PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS;


(D)           ADVERSE CHANGES.  SINCE THE DATE OF EXECUTION OF THIS AGREEMENT,
NO EVENT OR SERIES OF EVENTS SHALL HAVE OCCURRED THAT REASONABLY COULD HAVE OR
RESULT IN A MATERIAL ADVERSE EFFECT;


(E)           NO SUSPENSIONS OF TRADING IN COMMON STOCK; LISTING.  TRADING IN
THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION OR ANY TRADING
MARKET (EXCEPT FOR ANY SUSPENSIONS OF TRADING OF NOT MORE THAN ONE TRADING DAY
SOLELY TO PERMIT DISSEMINATION OF MATERIAL INFORMATION REGARDING THE COMPANY) AT
ANY TIME SINCE THE DATE OF EXECUTION OF THIS AGREEMENT, AND THE COMMON STOCK
SHALL HAVE BEEN AT ALL TIMES SINCE SUCH DATE LISTED FOR TRADING ON A TRADING
MARKET;


(F)            [RESERVED];


(G)           COMPANY DELIVERABLES.  THE COMPANY SHALL HAVE DELIVERED THE
COMPANY DELIVERABLES IN ACCORDANCE WITH SECTION 2.2(A); AND


(H)           TERMINATION.  THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED AS TO
SUCH INVESTOR IN ACCORDANCE WITH SECTION 6.5 HEREIN.


SECTION 5.2             CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY
TO SELL SECURITIES.  THE OBLIGATION OF THE COMPANY TO SELL SECURITIES AT THE
CLOSING IS SUBJECT TO THE SATISFACTION OR WAIVER BY THE COMPANY, AT OR BEFORE
THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF EACH INVESTOR CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH
MADE ON AND AS OF SUCH DATE;


(B)           PERFORMANCE.  EACH INVESTOR SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY SUCH INVESTOR AT OR PRIOR TO THE CLOSING;

19


--------------------------------------------------------------------------------



(C)           NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT
PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS;


(D)           [RESERVED];


(E)           INVESTORS DELIVERABLES.  EACH INVESTOR SHALL HAVE DELIVERED ITS
INVESTORS DELIVERABLES IN ACCORDANCE WITH SECTION 2.2(B); AND


(F)            TERMINATION.  THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED AS TO
SUCH INVESTOR IN ACCORDANCE WITH SECTION 6.5 HEREIN.


ARTICLE VI.
MISCELLANEOUS


SECTION 6.1             FEES AND EXPENSES.  EACH PARTY SHALL PAY THE FEES AND
EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND
ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS. 
THE COMPANY SHALL PAY ALL STAMP AND OTHER TAXES AND DUTIES LEVIED IN CONNECTION
WITH THE SALE OF THE SHARES.


SECTION 6.2             ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER
WITH THE EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, DISCUSSIONS AND REPRESENTATIONS, ORAL OR WRITTEN,
WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED
INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


SECTION 6.3             NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE
(PROVIDED THE SENDER RECEIVES A MACHINE-GENERATED CONFIRMATION OF SUCCESSFUL
TRANSMISSION AND REASONABLY PROMPTLY FOLLOWING SUCH TRANSMISSION SENDS SUCH
NOTICE OR COMMUNICATION VIA U.S. MAIL OR OVERNIGHT COURIER) AT THE FACSIMILE
NUMBER SPECIFIED IN THIS SECTION PRIOR TO 5:00 P.M. (NEW YORK CITY TIME) ON A
TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH
NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER
SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 5:00
P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY FOLLOWING THE
DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED
TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS
FOLLOWS:

If to the Company:

 

Crdentia Corp.

 

 

5001 LBJ Freeway, Suite 850

 

 

Dallas, Texas 75244

 

 

Facsimile No.: (972) 850-0780



 

Telephone No.: (972) 392-2722

 

 

 

Attention: Chief Executive Officer

 

 

20


--------------------------------------------------------------------------------


 

With a copy to:

 

Morrison & Foerster LLP

 

 

12531 High Bluff Drive, Suite 100

 

 

San Diego, CA 92130

 

 

Facsimile No.:  (858) 720-5125

 

 

Attention:  Steven G. Rowles, Esq.

 

 

 

If to an Investor:

 

To the address set forth under such Investor’s
name on the signature pages hereof

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


SECTION 6.4             AMENDMENTS; WAIVERS; NO ADDITIONAL CONSIDERATION.  NO
PROVISION OF THIS AGREEMENT MAY BE WAIVED OR AMENDED EXCEPT IN A WRITTEN
INSTRUMENT SIGNED BY THE COMPANY AND THE INVESTORS HOLDING A MAJORITY OF THE
SHARES.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR
REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE
FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION,
CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY
TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT.  NO CONSIDERATION SHALL BE OFFERED OR PAID TO ANY INVESTOR TO AMEND OR
CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION OF ANY TRANSACTION DOCUMENT
UNLESS THE SAME CONSIDERATION IS ALSO OFFERED TO ALL INVESTORS WHO THEN HOLD
SHARES.


SECTION 6.5             TERMINATION.  THIS AGREEMENT MAY BE TERMINATED PRIOR TO
CLOSING:


(A)           BY WRITTEN AGREEMENT OF THE INVESTORS AND THE COMPANY; AND


(B)           BY THE COMPANY OR AN INVESTOR (AS TO ITSELF BUT NO OTHER INVESTOR)
UPON WRITTEN NOTICE TO THE OTHER, IF THE CLOSING SHALL NOT HAVE TAKEN PLACE BY
5:00 P.M. (NEW YORK CITY TIME) ON THE OUTSIDE DATE; PROVIDED, THAT THE RIGHT TO
TERMINATE THIS AGREEMENT UNDER THIS SECTION 6.5(B) SHALL NOT BE AVAILABLE TO ANY
PERSON WHOSE FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT HAS
BEEN THE CAUSE OF OR RESULTED IN THE FAILURE OF THE CLOSING TO OCCUR ON OR
BEFORE SUCH TIME.


IN THE EVENT OF A TERMINATION PURSUANT TO THIS SECTION, THE COMPANY SHALL
PROMPTLY NOTIFY ALL NON-TERMINATING INVESTORS. UPON A TERMINATION IN ACCORDANCE
WITH THIS SECTION 6.5, THE COMPANY AND THE TERMINATING INVESTOR(S) SHALL NOT
HAVE ANY FURTHER OBLIGATION OR LIABILITY (INCLUDING AS ARISING FROM SUCH
TERMINATION) TO THE OTHER AND NO INVESTOR WILL HAVE ANY LIABILITY TO ANY OTHER
INVESTOR UNDER THE TRANSACTION DOCUMENTS AS A RESULT THEREFROM.


SECTION 6.6             CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE
ONLY, DO NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO
LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS
AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE

21


--------------------------------------------------------------------------------


chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.  This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the Transaction Documents.


SECTION 6.7             SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED
ASSIGNS.  OTHER THAN IN CONNECTION WITH A MERGER, CONSOLIDATION, SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR OTHER SIMILAR CHANGE IN CONTROL
TRANSACTION, THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE INVESTORS. ANY
INVESTOR MAY ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON
TO WHOM SUCH INVESTOR ASSIGNS OR TRANSFERS ANY SECURITIES, PROVIDED SUCH
TRANSFEREE AGREES IN WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED
SECURITIES, BY THE PROVISIONS HEREOF THAT APPLY TO THE “INVESTORS.”


SECTION 6.8             NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS
INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
AND PERMITTED ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION
HEREOF BE ENFORCED BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH IN
SECTION 4.7 (AS TO EACH INVESTOR PARTY).


SECTION 6.9             GOVERNING LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.  EACH PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
ANY OTHER TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN
THE NEW YORK COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THE ANY
OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH NEW YORK COURT, OR THAT SUCH PROCEEDING HAS BEEN
COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  IF EITHER PARTY SHALL
COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF A TRANSACTION DOCUMENT, THEN
THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY
FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED WITH
THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.

22


--------------------------------------------------------------------------------



SECTION 6.10           SURVIVAL.  THE AGREEMENTS, COVENANTS, REPRESENTATION AND
WARRANTIES CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY OF THE
SECURITIES.


SECTION 6.11           EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND
BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE
WERE AN ORIGINAL THEREOF.


SECTION 6.12           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD
TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY
OF THE REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID
AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.


SECTION 6.13           RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR
PROVISIONS OF) THE TRANSACTION DOCUMENTS, WHENEVER ANY INVESTOR EXERCISES A
RIGHT, ELECTION, DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY
DOES NOT TIMELY PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN
PROVIDED, THEN SUCH INVESTOR MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION
FROM TIME TO TIME UPON WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE,
DEMAND OR ELECTION IN WHOLE OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS
AND RIGHTS.


SECTION 6.14           REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR
INSTRUMENT EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED,
THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR
AND UPON CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW
CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND
REASONABLE INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR
INSTRUMENT UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY
COSTS ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.  IF A
REPLACEMENT CERTIFICATE OR INSTRUMENT EVIDENCING ANY SECURITIES IS REQUESTED DUE
TO A MUTILATION THEREOF, THE COMPANY MAY REQUIRE DELIVERY OF SUCH MUTILATED
CERTIFICATE OR INSTRUMENT AS A CONDITION PRECEDENT TO ANY ISSUANCE OF A
REPLACEMENT.


SECTION 6.15           REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL
RIGHTS PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF
THE INVESTORS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN
ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A
REMEDY AT LAW WOULD BE ADEQUATE.


SECTION 6.16           PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES
A PAYMENT OR PAYMENTS TO ANY INVESTOR PURSUANT TO ANY TRANSACTION DOCUMENT OR AN
INVESTOR ENFORCES OR

23


--------------------------------------------------------------------------------


exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


SECTION 6.17           INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS AND RIGHTS. 
THE OBLIGATIONS OF EACH INVESTOR UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND
NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO INVESTOR SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
INVESTOR UNDER ANY TRANSACTION DOCUMENT.  THE DECISION OF EACH INVESTOR TO
PURCHASE SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS HAS BEEN MADE BY SUCH
INVESTOR INDEPENDENTLY OF ANY OTHER INVESTOR.  EACH INVESTOR’S OBLIGATIONS
HEREUNDER ARE EXPRESSLY NOT CONDITIONED ON THE PURCHASE BY ANY OR ALL OF THE
OTHER INVESTORS OF THE SHARES.  NOTHING CONTAINED HEREIN OR IN ANY TRANSACTION
DOCUMENT, AND NO ACTION TAKEN BY ANY INVESTOR PURSUANT THERETO, SHALL BE DEEMED
TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE INVESTORS ARE IN ANY
WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  EACH INVESTOR
ACKNOWLEDGES THAT NO OTHER INVESTOR HAS ACTED AS AGENT FOR SUCH INVESTOR IN
CONNECTION WITH MAKING ITS INVESTMENT HEREUNDER AND THAT NO INVESTOR WILL BE
ACTING AS AGENT OF SUCH INVESTOR IN CONNECTION WITH MONITORING ITS INVESTMENT IN
THE SECURITIES OR ENFORCING ITS RIGHTS UNDER THE TRANSACTION DOCUMENTS.  EACH
INVESTOR SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS,
INCLUDING WITHOUT LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF
THE OTHER TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER
INVESTOR TO BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH
PURPOSE.  THE COMPANY ACKNOWLEDGES THAT EACH OF THE INVESTORS HAS BEEN PROVIDED
WITH THE SAME TRANSACTION DOCUMENTS FOR THE PURPOSE OF CLOSING A TRANSACTION
WITH MULTIPLE INVESTORS AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED TO DO SO BY
ANY INVESTOR.  THE COMPANY’S OBLIGATIONS TO EACH INVESTOR UNDER THIS AGREEMENT
ARE IDENTICAL TO ITS OBLIGATIONS TO EACH OTHER INVESTOR OTHER THAN SUCH
DIFFERENCES RESULTING SOLELY FROM THE NUMBER OF SECURITIES PURCHASED BY EACH
INVESTOR, BUT REGARDLESS OF WHETHER SUCH OBLIGATIONS ARE MEMORIALIZED HEREIN OR
IN ANOTHER AGREEMENT BETWEEN THE COMPANY AND AN INVESTOR.


SECTION 6.18           LIMITATION OF LIABILITY.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE COMPANY ACKNOWLEDGES AND AGREES THAT THE LIABILITY OF AN
INVESTOR ARISING DIRECTLY OR INDIRECTLY, UNDER ANY TRANSACTION DOCUMENT OF ANY
AND EVERY NATURE WHATSOEVER SHALL BE SATISFIED SOLELY OUT OF THE ASSETS OF SUCH
INVESTOR, AND THAT NO TRUSTEE, OFFICER, OTHER INVESTMENT VEHICLE OR ANY OTHER
AFFILIATE OF SUCH INVESTOR OR ANY INVESTOR, SHAREHOLDER OR HOLDER OF SHARES OF
BENEFICIAL INTEREST OF SUCH A INVESTOR SHALL BE PERSONALLY LIABLE FOR ANY
LIABILITIES OF SUCH INVESTOR.

[Remainder of Page Intentionally Left Blank]

24


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

CRDENTIA CORP.

 

 

 

 



By:

 

 



 

Name: James D. Durham

 



 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

[Signature Pages for Investors Follows]

25


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

NAME OF INVESTOR

 

 

 

 



 

 

 

 

 

 



By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Investment Amount: $

 

 



 

 

 

 

 

 

 



Tax ID No.:

 

 

 

 

 

 



ADDRESS FOR NOTICE

 

 

 

 



c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Tel:

 

 

 

 

 

Fax:

 

 

 

 

 

 

 

 

 

DELIVERY INSTRUCTIONS

 

 

(if different from above)

 

 

 

 

 



c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Tel:

 

 

 

26


--------------------------------------------------------------------------------


Schedule 3.1(b)

The Company and each Subsidiary are not currently in good standing in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary.  Specifically, the Company is not in good
standing in Arizona.

Schedule 3.1(l)

The Company has applied for an Arizona license and is waiting for a state survey
to be completed.

Schedule 3.1(aa)

The Company and each of its Subsidiaries have not made or filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject.

27


--------------------------------------------------------------------------------